DISSENTING OPINION OE
MB. CHIBE JUSTICE HERNÁNDEZ AND MB. JUSTICE ALDREY.
The only question submitted for the decision of this court-in the present appeal is whether the ruling of the District Court of San Juan, Section 1, overruling a motion for the *39execution of its judgment ordering the reinstatement of the appellant, Dr. José S. Belaval, in the office from which he had been removed by Mayor Robert H. Todd, is erroneous or not. Any other question should be disregarded because it would be obiter dicta.
> The facts in this case are as follows: Being superintendent of the municipal hospitals of San Juan, Dr. Belaval was removed from office by Mayor Todd and petitioned for a writ of mandamus to compel the mayor to reinstate him in the office, because he had been removed without having been informed of the cause of his removal. The district court granted the writ and this court, on appeal, affirmed the judgment because the petition, which was the only document we could consider due to the fact that the evidence was not submitted, did not show that the petitioner had been given notice and a hearing regarding the cause of his removal. Belaval v. Todd, 22 P. R. R. 590. Our decision having been communicated to the lower court, Dr. Belaval moved the said court for a peremptory writ of mandamus commanding his restoration to office, which motion the said court overruled.
While these proceedings and others in certiorari were pending, the elections of November, 1914, were held in this Island and, among others, the officers to be entrusted for four years with the control of the administration of the municipalities of this Island and, therefore, the officers of the municipality of San Juan, were elected in accordance with law, Robert H. Todd being’ re-elected ■ to the office of mayor of San Juan, and the persons elected took charge of théir offices.
In view of these facts the question to be decided in this appeal is whether Dr. Belaval, notwithstanding the fact that the term of office of the municipal administration during which he was appointed by Mayor Todd has expired, has the right to continue permanently in his office of superintendent of the municipal hospitals so long as the position *40is provided for in the municipal budget, unless removed for just cause, or whether, upon the termination of the municipal administration by operation of law, his right to continue in office and not to be removed without just cause also ceased.
The law provides that the mayor shall appoint all the municipal employees, subject to the approval of the municipal council in some cases; that he shall see that they properly perform their duties, and that he may remove them for just cause. As regards the secretary, comptroller, engineer of public works and inspector of health and charities, the law also provides that they shall hold office for the term for which the mayor who appointed them was elected or appointed. Therefore the right of these four officials to hold office ceases upon the election or appointment of a new mayor, and the mayor may be appointed by the Governor in case of vacancy or removal. The municipal budget makes no provision for the office of inspector of health and charities, hence we are inclined to believe that as superintendent of the hospitals Dr. Belaval performed the duties of that office and, therefore, is one of the officers whose right to office ceased when the term of office of the mayor who appointed him expired. His duties are really similar to those of the official specified in the law and are of such a character that the law necessarily requires him to be a man in whom the mayor has absolute confidence, as in the case of the other officials to whom we have referred.
But if this were not so, it nevertheless follows that if his term of office does not expire with that of the mayor who appointed him, his right to the office would cease, as that of the other municipal employees, upon the termination by operation of law of the municipal administration during which he was appointed by the mayor.
The law is silent as to the time these employees are entitled to continue in office, but when we consider that the law próvides that the voters of a municipality shall elect their officers every four years, we are forced to the conclusion that *41tlie right of the municipal employees to hold their offices terminates each four years and that the condition that they shall not be removed without just cause continues only during these four year's; first, because we do not believe that, the municipal administration whose tenure of office is limited by law to four years can appoint employees for a period extending beyond its own legal existence; and, second, the law requiring that the voters shall elect the persons to be entrusted with the control of the municipal administration each four years, thus giving other political’and economic ideas an opportunity to triumph, we cannot conceive how they can be required to develop their political and economic program with the aid of employees who do not support them because of their divergence of ideas. The- law allows political and economic ideas to triumph at the polls and it must be presumed that it also permits the consequences. And it .cannot be said that the mayor and the municipal administration can carry out the policies of the electorate through the heads of the different departments, for if they cannot rely upon loyal subordinates they will find it very difficult to carry out their program and be tempted to adopt the dangerous and illegal procedure of simulating causes of removal.
The doctrine laid down in the majority opinion that with the exception of the four officials specified all the employees hold office permanently unless removed for just cause, has the effect of creating for them a right which was denied them by the Legislature in excluding them from the classified civil service, which right is recognized solely upon their appointment by the mayor and without proving their qualifications, as is required of employees included in the civil service.
It is true that two conflicting theories are advanced regarding the advantages of the permanency in office of the employees and that many reasons are adduced for and against that theory; but as yet, according to our laws, permanency *42in office attaches only to classified civil-service employees, among whom municipal employees are not included.
For the foregoing reasons we are of the opinion that the decision appealed from should he affirmed.